Title: To Benjamin Franklin from Jean-Charles-Pierre Lenoir, 1 November 1779
From: Lenoir, Jean-Charles-Pierre
To: Franklin, Benjamin


Ce 1er. 9bre. 1779.
Je reçois, Monsieur, la lettre que Vous me faittes l’honneur de m’écrire, et je donne sur le champ des ordres pour que le sr. smith soit observé avec la plus grande exactitude. Je charge même l’officier de police de se rendre chès vous pour vous prier de lui procurer les details qui pouraient lui être nécessaires, et prendre vos ordres.
Je suis avec un respectueux attachement, Monsieur, votre très humble et très obéissant serviteur. 
Lenoir
M. francklin
 Notation: Le Noir 1 9bre. 79
